United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1371
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Anthony C. Deloney

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: August 2, 2013
                              Filed: August 5, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Anthony Deloney pleaded guilty to possessing stolen firearms, knowing or
having reasonable cause to believe that at least one was stolen, in violation of 18
U.S.C. §§ 922(j) and 924(a)(2). The district court1 sentenced him to 100 months in
prison and 3 years of supervised release. On appeal, Deloney’s counsel has moved
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the court erred in denying Deloney’s motion to suppress evidence and in
imposing the 100-month sentence.

       Counsel’s arguments fail. Deloney’s guilty plea foreclosed a challenge to the
ruling on his motion to suppress because the plea agreement did not preserve any right
to appeal the ruling, see United States v. Limley, 510 F.3d 825, 827 (8th Cir. 2007),
and the court did not abuse its discretion in imposing the 100-month sentence, which
was at the bottom of the unobjected-to Guidelines range, see United States v.
Feemster, 572 F.3d 455, 461, 464 (8th Cir. 2009) (en banc).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




      1
        The Honorable Fernando J. Gaitan, Chief Judge, United States District Court
for the Western District of Missouri.

                                         -2-